Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered July 2, 2001, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 15 years, unanimously affirmed.
The court properly exercised its discretion in summarily denying defendant’s motion to withdraw his guilty plea. Defen*196dant was afforded a sufficient opportunity to present his assertions, and the court, which was fully familiar with the case, was able to make an informed determination (see People v Frederick, 45 NY2d 520). The voluntariness of the plea was established by the thorough plea allocution. The “pressure” exerted on defendant by his attorney consisted of nothing more than “competent counsel’s candid advice about the risks of going to trial” (United States v Davis, 239 F3d 283, 286; see also People v Hines, 267 AD2d 17, lv denied 94 NY2d 921). Defendant’s claim of innocence was contradicted by his thorough plea allocution and did not warrant withdrawal of the plea.
We perceive no basis for a reduction of sentence. Concur— Tom, J.P., Andrias, Saxe, Buckley and Lerner, JJ.